COURT
OF APPEALS
SECOND
DISTRICT OF TEXAS
FORT WORTH
NO. 2-03-249-CV
 
IN RE PAUL EARL DORSEY       
           
           
           
           
    RELATOR
 
------------
ORIGINAL PROCEEDING
------------
MEMORANDUM OPINION(1)
------------
We have considered "Relator Dorsey's
Motion To Dismiss Petition For Writ Of Mandamus." It is the court's opinion
that the motion should be granted; therefore, we dismiss this original
proceeding.

                                                                       
PER CURIAM
 
PANEL B: LIVINGSTON, DAUPHINOT, and
HOLMAN, JJ.
DELIVERED: September 5, 2003

1. See Tex. R. App. P. 47.4.